                 Case 1:20-mj-00123-BAM Document 28 Filed 04/16/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00123-BAM
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         FINDINGS AND ORDER
14   GARRETT SCOTT WHEELEN,
                                                         DATE: April 16, 2021
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Stanley A. Boone
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant GARRETT SCOTT WHEELEN, both individually and

19 by and through his counsel of record, CHRISTINA CORCORAN, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on November 4, 2020, and Defendant Garrett

21 Wheelen first appeared before a judicial officer of the Court in which the charges in this case were

22 pending on November 6, 2020. The Court set an initial preliminary hearing date of November 20, 2020.

23 The parties then filed a stipulation and proposed order to continue the hearing to December 18, 2020,

24 and exclude time under the Speedy Trial Act. On November 13, 2020, the Court entered the order. ECF

25 15. The parties then filed additional stipulations and proposed orders to continue the hearing to January

26 22, 2021, February 19, 2021, March 12, 2021, and April 16, 2021.
27          By this fourth stipulation, the parties jointly move for another extension of time of the

28 preliminary hearing date to April 23, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to

      STIPULATION                                        1
30
                 Case 1:20-mj-00123-BAM Document 28 Filed 04/16/21 Page 2 of 4


 1 Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required

 2 to allow the defense additional, reasonable time for preparation, and for the government’s production of

 3 additional discovery. The parties also anticipate that the defendant will waive indictment and this matter

 4 will be set for a change of plea. The government has already produced close to 1,000 pages and items of

 5 law enforcement reports, photographs, EDD records, bank records, and photocopies of evidence, and the

 6 government is still working on processing and producing additional discovery including extractions of

 7 digital device evidence. The government has also recently provided additional information and

 8 estimates concerning actual and intended loss amounts. Defense counsel needs time to review and

 9 consider all the evidence and the government’s estimates, conduct further investigation, and consult with
10 the defendant. The parties further agree that the interests of justice served by granting this continuance

11 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

12          2.       The parties agree that good cause exists for the extension of time, and that the extension

13 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

14 Therefore, the parties request that the time between April 16, 2021, and April 23, 2021, be excluded

15 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

16          IT IS SO STIPULATED.

17
      Dated: April 16, 2021                                   PHILLIP A. TALBERT
18                                                            Acting United States Attorney
19
                                                              /s/ ROBERT J. ARTUZ
20                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
21

22
      Dated: April 16, 2021                                   /s/ CHRISTINA CORCORAN
23                                                            CHRISTINA CORCORAN
24                                                            Assistant Federal Defender
                                                              Counsel for Defendant
25                                                            GARRETT SCOTT WHEELEN

26
27

28

      STIPULATION                                         2
30
                 Case 1:20-mj-00123-BAM Document 28 Filed 04/16/21 Page 3 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-0123-BAM
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME
                                                          FOR PRELIMINARY HEARING PURSUANT TO
13                           v.                           RULE 5.1(d) AND EXCLUDING TIME
14   GARRETT SCOTT WHEELEN,                               DATE: April 16, 2021
                                                          TIME: 2:00 p.m.
15                                                        COURT: Hon. Stanley A. Boone
                                  Defendant.
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on April 16, 2021. The
19
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The date of the preliminary hearing is extended to April 23, 2021, at 2:00 p.m.
28

      [PROPOSED] FINDINGS AND ORDER                        1
30
                 Case 1:20-mj-00123-BAM Document 28 Filed 04/16/21 Page 4 of 4


 1          2.       The time between April 16, 2021, and April 23, 2021, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3          3.       Defendant shall appear at that date and time before the Magistrate Judge on duty.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        April 16, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      [PROPOSED] FINDINGS AND ORDER                      2
30
